Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Hernández Denton.
El Senado de Puerto Rico recurre ante nos para revisar una sentencia del Tribunal de Circuito de Apelaciones que dictaminó que el Ledo. Héctor Rivera Cruz tiene derecho al descubrimiento de toda aquella prueba pertinente y no pri-vilegiada, relativa a aquellas defensas legítimas, en la vista que ha de celebrarse para determinar si se le debe encontrar incurso en desacato, al amparo del Art. 34-A del Código Político, 2 L.P.R.A. sec. 154a.
La Opinión de este Tribunal modifica la sentencia del Tribunal de Circuito de Apelaciones y, desde este estrado apelativo, dispone cuáles de los documentos solicitados por el licenciado Rivera Cruz, como parte del descubrimiento de prueba, son descubribles y cuáles son privilegiados.
Concurrimos con la opinión del Tribunal respecto a la determinación de que el recurso no es académico, y sobre el alcance de las facultades investigativas de las comisiones legislativas. También coincidimos con la Mayoría respecto a la existencia, la envergadura y la aplicación del privilegio consagrado en la cláusula constitucional de inmunidad parlamentaria.
*781Sin embargo, por considerar que el Art. 34-A del Código Político, supra, expresamente le otorga a un imputado el derecho a presentar en la vista de desacato en el foro de instancia, todas las cuestiones constitucionales, legales y de hecho que corresponden en derecho, y que en virtud de unas garantías constitucionales mínimas requeridas por el debido proceso de ley, el licenciado Rivera Cruz tiene dere-cho a descubrir toda aquella materia relativa a sus defen-sas legítimas, que sea pertinente y no privilegiada, disentimos. A diferencia de la Opinión del Tribunal, confir-maríamos la sentencia del Tribunal de Circuito de Apela-ciones y devolveríamos el caso al foro de instancia para la celebración de una vista en la cual se determine, a la luz de los criterios de pertinencia y privilegios, cuáles citaciones y documentos solicitados por el licenciado Rivera Cruz le de-ben ser entregados.
H
La Asamblea Legislativa aprobó la Resolución del Se-nado Núm. 18 de 30 de enero de 1997 para crear la Comi-sión Especial sobre el Cerro Maravilla, a los fines de inves-tigar alegadas irregularidades y actuaciones ilegales en el manejo de la investigación senatorial del Cerro Maravilla durante los años 1981 a 1992, incluida la Oficina del Fiscal Independiente sobre el Cerro Maravilla. La Comisión Especial expidió citación al licenciado Rivera Cruz para que compareciese a unas vistas que habrían de celebrarse. El licenciado Rivera Cruz alegó que compromisos profesiona-les previos le impedían comparecer en las fechas señaladas.
El Senado expidió una nueva citación. El licenciado Rivera Cruz informó que no comparecería por considerar que la citación era improcedente en derecho. El Senado acudió al tribunal a solicitar una orden para requerir al licenciado Rivera Cruz que compareciese. Dicho foro le ordenó com-*782parecer so pena de desacato. El licenciado Rivera Cruz alegó que compromisos previos le impedían asistir en la fecha pautada e indicó otras fechas en que estaría disponible.
La Comisión Especial acogió la excusa del licenciado Rivera Cruz y acordó citarlo nuevamente. En esta ocasión el licenciado Rivera Cruz honró la citación, compareció y de-claró ante la Comisión Especial. El último día de su com-parecencia se negó a contestar las preguntas del Oficial Examinador de la mayoría, e indicó que quería expresar las razones para su negativa. La Comisión Especial le or-denó contestar pero el licenciado Rivera Cruz, tras inten-tar leer una ponencia que había preparado, abandonó el lugar y sometió ante la Comisión Especial dicha ponencia.
A solicitud del Senado, el Tribunal de Primera Instancia ordenó al licenciado Rivera Cruz que compareciese, so pena de desacato. Tras varios incidentes, el foro de instan-cia señaló la celebración de una vista judicial y ordenó al licenciado Rivera Cruz que explicara las razones por las cuales se había ausentado de la vista de la Comisión Especial.
Ante este requerimiento, el licenciado Rivera Cruz pre-sentó simultáneamente tres (3) peticiones: (1) una moción urgente para solicitar transcripción y entrega de documen-tos antes de la celebración de la vista de desacato; (2) una moción para solicitar que se expidiesen citaciones de testi-gos para dicha vista (entre los cuales se encontraban dos (2) senadores y el Fiscal Especial a cargo de la investiga-ción de Cerro Maravilla), y (3) una moción de desestimación. (1) *783Evaluadas las mociones, el tribunal a quo ordenó la en-trega de copias de ciertos documentos y transcripciones solicitados. Determinó además que los hechos relevantes al incidente de la incomparecencia del licenciado Rivera Cruz a la vista de la Comisión Especial debían poder ser objeto de estipulación entre las partes, e instruyó específicamente a los abogados de las partes a venir preparados a la vista de desacato para estipular dichos hechos.
Inconforme con esta resolución, el licenciado Rivera Cruz acudió al Tribunal de Circuito de Apelaciones. Dicho foro determinó que el licenciado Rivera Cruz tiene derecho a un descubrimiento de prueba amplio, ya que está ex-puesto a un proceso que puede culminar en la pérdida de su libertad. Debido a que nada hay en las disposiciones del Art. 34-A del Código Político, supra, que regule el tipo y alcance del descubrimiento de prueba que ha de permi-tirse, determinó que lo procedente era acudir de modo su-pletorio, a las Reglas de Procedimiento Civil.
El tribunal apelativo aclaró específicamente que el li-cenciado Rivera Cruz no tiene derecho a descubrir aquella prueba que el foro de instancia determine que no es perti-nente a aquellas defensas que sean legítimas en derecho o que, aunque sean pertinentes, se traten de materia privilegiada. (2)
*784De esta sentencia recurre ante nos el Senado y expone como único error que el tribunal apelativo incidió al con-cluir que el licenciado Rivera Cruz tiene derecho a un des-cubrimiento de prueba amplio. Aduce, además, que el li-cenciado Rivera Cruz sólo tiene derecho a aquellos documentos que vayan a ser presentados por el Senado en la vista de desacato, y que el resto de los documentos soli-citados están protegidos por la cláusula de inmunidad parlamentaria.
i-H i — I
Nos corresponde, pues, determinar el alcance del descu-brimiento de prueba que ha de concederse dentro de una vista de desacato civil al amparo del Art. 34-A del Código Político, supra, tanto en su alcance estatutario como en su dimensión constitucional. Para ello es necesario que exa-minemos la disposición estatutaria pertinente, así como la naturaleza del desacato civil y su jurisprudencia interpretativa.
El Art. 34-A del Código Político, supra,(3) tiene el propó-sito de crear un procedimiento mediante el cual los cuerpos legislativos puedan comenzar directamente un procedi-miento judicial por desacato contra un testigo recalci-trante, sin que se dependa de la Rama Ejecutiva para instarlo. Dicho poder es necesario para que la Rama Legis-lativa pueda desempeñar adecuadamente sus funciones in-vestigativas, pues para poder obtener información es nece-sario que tenga la autoridad para citar testigos y compeler *785tanto su asistencia como su declaración. Pueblo v. Pérez Casillas, 117 D.P.R. 380 (1986).(4)
Con este propósito el Art. 34-A del Código Político, supra, dispone que la desobediencia a la orden del tribunal será castigada como un desacato civil. Sin embargo, antes de la imposición de dicha sentencia, el Art. 34-A, supra, requiere que se celebre una vista judicial para que el im-putado pueda presentar sus defensas de hecho y de dere-cho:
... Si el testigo incumpliere la orden del tribunal dictada bajo apercibimiento de desacato civil, al celebrarse la vista de des-acato, el testigo podrá levantar en ella todas las cuestiones cons-titucionales, legales y de hecho que estimare pertinentes. (Enfa-sis suplido.) Art. 34-A(3), 2 L.P.R.A. sec. 154a(3).
Un examen del artículo demuestra que en todo procedi-miento por desacato incoado al amparo de dicha normativa deberá celebrarse una vista y permitirse al imputado pre-sentar prueba pertinente a sus defensas de hecho y de derecho. Estas disposiciones del Art. 34-A, supra, son cón-sonas con los parámetros establecidos por el debido proceso de ley en aquellos casos de desacato civil. Desde Villa v. Corte, 42 D.P.R. 879, 900 (1933), reconocimos que el impu-tado tiene la facultad de evitar ser encarcelado indefinida-mente si logra demostrar causa justificada para la con-ducta que se alega constitutiva de desacato civil.
Aunque la imposición de una sentencia de desacato civil, por su naturaleza reparadora y no punitiva, exige un grado menor de salvaguardas procesales que la imposición *786de una sentencia por desacato criminal,(5) no podemos ob-viar que el imputado está expuesto a perder su libertad, por lo cual han de reconocerse unos requisitos fundamen-tales mínimos en dichos procedimientos, corolarios del de-bido proceso de ley en su dimensión constitucional. Pérez v. Espinosa, 75 D.P.R. 777, 781 (1954); Gompers v. Bucks Stove & Range Co., 221 U.S. 418, 442 (1911).
En este contexto es preciso recordar que nuestra cláu-sula del debido proceso de ley encuentra su homologa en la garantía reconocida en las Enmiendas V y XIV de la Cons-titución federal, y que las protecciones que otorga la cláu-sula federal constituyen el mínimo de protección que esta-mos llamados a reconocer bajo nuestra propia Carta de Derechos. Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562 (1992).
Por lo tanto, al delinear los contornos que el debido pro-ceso de ley requiere que se salvaguarden en un procedi-miento de desacato civil, es necesario que examinemos nuestra jurisprudencia, así como la federal, para determi-nar cuáles son los requisitos mínimos, de naturaleza cons-titucional, que deben garantizarse. Por tratarse de requisi-tos constitucionales, éstos aplican a todo desacato civil, independientemente que lo motive conducta ante el tribunal o ante la Asamblea Legislativa. Aunque se ha reconocido que el procedimiento que ha de seguirse es flexible, y las protecciones procesales serán dictadas por la naturaleza particular de cada caso, Harris v. City of Philadelphia, 47 F.3d 1333 (3er Cir. 1995), el procedimiento debe mante-nerse dentro de los parámetros del debido proceso de ley. Mercer v. Mitchell, 908 F.2d 763 (11mo Cir. 1990).
En primer lugar, la jurisprudencia reconoce que la parte *787a la que se le imputa un desacato civil tiene derecho a que se le notifique de las alegaciones, se le advierta de su de-recho a representación legal, se le otorgue tiempo ade-cuado para preparar su defensa, y a que se celebre una vista evidenciaría. En dicha vista la parte promovente tiene el peso de demostrar mediante prueba clara y convin-cente que el imputado incumplió con la orden del tribunal. Una vez cumplida con esta demostración de violación prima facie, el peso de la prueba se altera, y corresponde al imputado presentar evidencia que excuse su incumplimiento. Chairs v. Burgess, 143 F.3d 1432 (11mo Cir. 1998).
La vista evidenciaría, como mínimo, debe ofrecer al im-putado la oportunidad de poder explicar por qué no se debe imponer el desacato, a la vez que le permita establecer un expediente adecuado para revisión apelativa. Harris v. City of Philadelphia, supra. Además, debe permitirle de-mostrar que no violó la orden emitida, o que estaba excu-sado de cumplirla, o cualquier otra defensa pertinente. EEOC v. Local 638 ... Local 28 of Sheet Metal Wkrs., 753 F.2d 1172 (2do Cir. 1985); ACLI Government Securities, Inc. v. Rhoades, 989 F. Supp. 462 (S.D. N.Y. 1997), 159 F.3d 1345 (1998). Entre las circunstancias atenuantes del in-cumplimiento, se han reconocido la buena fe, la imposibili-dad de cumplimiento y el cumplimiento sustancial. Wash. Metro. T. Auth. v. Amal. Tr., etc. 531 F.2d 617 (D.C. Cir. 1976).
Podrá obviarse la celebráción de la vista evidenciaría e imponerse el desacato civil de modo sumario, solamente en aquellos casos en que no hay controversia de hechos. U.S. v. City of Yonkers, 856 F.2d 444 (2do Cir. 1988); Morales-Feliciano v. Parole Bd. of Com. Of P.R., 887 F.2d 1 (1er Cir. 1989); y al igual que en los casos de desacato criminal, en aquellos casos en que el incumplimiento haya ocurrido en presencia del tribunal. U.S. v. McVeigh, 896 F. Súpp. 1549 (W.D. Okla. 1995).
*788Nuestra jurisprudencia, así como la federal, ha tenido la oportunidad de examinar la imposición de desacato por in-cumplir los requerimientos de la Rama Legislativa. Dentro del contexto específico de los desacatos de origen legisla-tivo, dicha jurisprudencia reconoce que deben garantizarse unos requisitos mínimos del debido proceso de ley.
En Hernández Agosto v. Betancourt, 118 D.RR. 79, 85 (1986), dictaminamos que antes de declarar incurso en des-acato a un testigo, al amparo del Art. 34-A del Código Po-lítico, supra, “el tribunal tiene que ofrecerle una oportuni-dad adecuada para defenderse”. (Enfasis suplido.) Hernández Agosto v. Betancourt, supra, pág. 85.
De igual modo, los tribunales federales también han elaborado una normativa sobre la imposición de desacato por incomparecer o rehusar contestar a preguntas de las comisiones legislativas. En Watkins v. United States, 354 U.S. 178, 214-215 (1957), el Tribunal Supremo federal de-terminó que, al revisar una convicción por desacato de un testigo que rehusó contestar las preguntas de una comisión legislativa, correspondía al tribunal examinar si la inves-tigación estaba relacionada con un propósito legislativo vá-lido,(6) si el reglamento de la comisión autorizaba a compe-*789ler testimonio, y si las preguntas eran pertinentes al propósito de la investigación. Véase, además, United States v. Orman, 207 F.2d 148 (3er Cir. 1953).
Como regla general, un testigo ante una comisión inves-tigativa debe acatar los procedimientos de la comisión y no tiene derecho a imponer condiciones para testificar. United States v. Orman, supra. Tampoco se releva de desacato el deponente por el mero hecho de haber dado una explica-ción para no contestar, o haber objetado la pregunta o su propiedad. Quinn v. United States, 349 U.S. 155 (1955); Emspak v. United States, 349 U.S. 190 (1955). Sin embargo, el debido proceso de ley requiere que, a solicitud del testigo, la comisión investigativa le informe en qué aspecto las preguntas o documentos requeridos son pertinentes al asunto bajo investigación. Scull v. Virginia, 359 U.S. 344 (1959).
Un análisis de la normativa expuesta anteriormente de-muestra que existen unas garantías mínimas que el debido proceso de ley exige que se salvaguarden en todos los pro-cesos de desacato civil, independientemente de su origen judicial o legislativo. Como mínimo se requiere adecuada notificación y la celebración de una vista en la que el im-putado pueda presentar adecuadamente sus defensas. De igual modo, un análisis de la disposición legal pertinente refleja que el Art. 34-A del Código Político, supra, expresa-mente le otorga al imputado el derecho a una vista y a presentar en dicha vista las defensas de hecho y de derecho pertinentes.
Como corolario del derecho a defenderse, tanto en su dimensión constitucional como estatutaria, surge el dere-*790cho de poder descubrir aquella evidencia pertinente y ex-culpatoria, que no sea privilegiada. Privar a un imputado de desacato al amparo del Art. 34-A del Código Político, supra, del derecho a descubrir prueba pertinente a su de-fensa, atenta no tan sólo contra su debido proceso de ley, sino que rendiría inoperante el derecho a defenderse que expresamente le concede el estatuto.
Reiteradamente, hemos reconocido que el descubri-miento de prueba es el mecanismo adecuado para facilitar la consecución de evidencia por las partes. Su incorpora-ción en nuestro ordenamiento procesal obedece a la nece-sidad de ofrecer a las partes la oportunidad de obtener in-formación pertinente al asunto en controversia que pueda facilitar el desarrollo del proceso y promover la búsqueda de la verdad. Sierra v. Tribunal Superior, 81 D.P.R. 554 (1959); R. Hernández Colón, Manual de Derecho Procesal Civil, 2da ed. rev., Hato Rey, Ed. Equity, 1981, Sec. 2801.
Por tal razón consideramos que actuó correctamente el Tribunal de Circuito de Apelaciones al garantizarle al li-cenciado Rivera Cruz un descubrimiento de prueba en el cual pudiera descubrir toda prueba pertinente a sus defen-sas legítimas, que no fuera privilegiada. Decidir lo contra-rio atentaría no tan sólo contra la letra y el espíritu del Art. 34-A del Código Político, supra, sino que violaría los requisitos mínimos que el debido proceso de ley exige para una vista de desacato civil.
La opinión del Tribunal —aunque reconoce que el Art. 34-A(3) del Código Político, 3 L.P.R.A. sec. 154a(3), permite al imputado presentar las defensas constitucionales, lega-les y fácticas pertinentes en la vista de desacato— sostiene que esto no abre el proceso a un descubrimiento de prueba ordinario, califica de extraordinario la naturaleza del pro-ceso que ha de seguirse en dicha vista por tratarse de un desacato de origen legislativo, y, por ende, modifica la de-terminación del foro apelativo.
*791Aunque reconocemos que los desacatos de origen legis-lativo deben de tramitarse con premura y expeditamente, esto no puede llevarnos a obviar los requisitos mínimos establecidos por el Art. 34-A del Código Político, supra, y por el debido proceso de ley. El reconocer un descubri-miento de prueba amplio, utilizando supletoriamente las Reglas de Procedimiento Civil, no conlleva necesariamente una dilación inaceptable del recurso. Las propias Reglas de Procedimiento Civil otorgan al tribunal la facultad para acortar los términos del descubrimiento de prueba según las circunstancias del caso lo ameriten. Regla 23.4 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III; Machado Maldonado v. Barranco Colón, 119 D.P.R. 563 (1987); Lluch v. España Service Sta., 117 D.P.R. 729 (1986).
Hemos examinado la jurisprudencia en que descansa la opinión del Tribunal para aseverar que no se favorece el descubrimiento de prueba, específicamente prueba docu-mental, en los procesos de desacato. La norma citada se refiere exclusivamente a aquellos desacatos que pueden imponerse de modo sumario, por no haber controversia so-bre los hechos o porque el tribunal, después de haber ana-lizado las defensas alegadas por el imputado, determina que de su faz, éstas son inmeritorias en derecho. F.T.C. v. Browning, 435 F.2d 96, 101-103 (D.C. Cir. 1970).
Dicha jurisprudencia reconoce que, aun en aquellos ca-sos en que procede hacer la determinación del desacato de modo sumario, pueden existir circunstancias extraordina-rias que favorezcan el descubrimiento. También, aclara que de existir controversia sobre los hechos relevantes al incidente del desacato o a las defensas que han de interpo-nerse, el tribunal debe permitir un descubrimiento adecuado. F.T.C. v. Carter, 636 F.2d 781, 789 (D.C. Cir. 1980); United States v. Exxon Corp., 628 F.2d 70 (1980); F.T.C. v. Browning, supra.
*792Un examen de los autos revela que entre las defensas legítimas que aduce el licenciado Rivera Cruz, hay algunas que requieren dilucidar unos hechos en controversia. Es necesario, en virtud del debido proceso de ley y de las dis-posiciones del Art. 34-A del Código Político, supra, garan-tizarle al imputado oportunidad adecuada para que de-muestre al tribunal si existía causa justificada para incumplir con la orden emitida.
Entre las defensas legítimas presentadas por el licen-ciado Rivera Cruz se encuentra la determinación de si en efecto la Comisión Especial, en contravención de la Regla 2(B) del Reglamento para Regir la Investigación Senatorial sobre Posibles Irregularidades o Actuaciones Ilegales o Im-propias en el Manejo de la Pesquisa Senatorial sobre los Sucesos del Cerro Maravilla durante los Años 1981 a 1992, Comisión Especial del Senado sobre el Cerro Maravilla, 7 de febrero de 1997 (en adelante Reglamento de la Comisión Especial), de la Regla 14.8 del Reglamento del Senado y de las Secs. 1 y 8 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, incurrió en conducta que violó la dignidad y la integridad del licenciado Rivera Cruz.(7)
Coincidimos con lo expresado en la opinión del Tribunal, de que la dignidad de las personas debe ser respetada en todo momento y en todo lugar, y que los derechos constitu-cionales de los deponentes no desaparecen por el mero he-cho de tener que comparecer ante el foro legislativo. Con-*793sideramos que una violación a la dignidad y a la honra de un deponente ante una comisión legislativa, constituye causa justificada para negarse a comparecer y declarar.
Entendemos que también debe ofrecerse oportunidad al licenciado Rivera Cruz a presentar prueba sobre su alega-ción de que la Comisión Especial no estaba debidamente constituida por no haber permitido adecuada participación a los miembros de las minorías, al no proveerle oportuna notificación y acceso a la información y a los documentos relativos a la investigación. Silva v. Hernández Agosto, 118 D.P.R. 45 (1986). Debemos recordar que en Hernández Agosto v. Betancourt, supra, resolvimos que no procedía encontrar incurso en desacato a unos testigos que rehusa-ron comparecer ante una comisión legislativa, cuando dicha comisión no estaba debidamente constituida por no ha-berse respetado la participación de los miembros de las minorías.
Aún más, el Art. 34-A(3) del Código Político, supra, ex-presamente le otorga al imputado el derecho a presentar aquellas defensas de hecho y de derecho que puedan justi-ficar su incumplimiento con la orden del tribunal. La dis-posición citada no limita la celebración de la vista y la oportunidad de presentar sus defensas a aquellas ocasio-nes en que exista controversia de hechos. No podemos, como hace la Mayoría, acudir a decisiones de tribunales en Estados Unidos para subvertir o constreñir el alcance de nuestro estatuto. Dicha disposición reconoce unas garan-tías a la ciudadanía, en cuanto a su derecho a ser oído y defenderse, que no están necesariamente reñidas con la celeridad y la prontitud que requiere la resolución de una imputación de desacato en el contexto legislativo.
Somos de la opinión que el licenciado Rivera Cruz tiene derecho a un descubrimiento de prueba adecuado para po-der presentar en la vista de desacato, según lo dispone el Art. 34-A del Código Político, supra, aquellas defensas legí-timas que justifiquen su incumplimiento con la orden del *794tribunal. De igual modo, los requerimientos del debido pro-ceso de ley —que limitan la imposición de desacato de modo sumario sólo a aquellos casos en que no exista con-troversia real sobre los hechos o que ocurran en presencia del tribunal— exigen que se le conceda al licenciado Rivera Cruz oportunidad de descubrir toda aquella prueba perti-nente y no privilegiada que le asista en la presentación de sus defensas legítimas.

Nuestra posición no concede al licenciado Rivera Cruz derecho a un descubrimiento de prueba irrestricto. De los documentos solicitados, hay algunos que no tienen relevan-cia a las defensas legítimas que, de acuerdo con lo pautado en la opinión del Tribunal, asisten al licenciado Rivera Cruz. Independientemente de si tales documentos están o no cobijados por el privilegio evidenciario de la cláusula de inmunidad parlamentaria, el licenciado Rivera Cruz no tiene derecho a su descubrimiento, pues no cumplen con el requisito de umbral de ser pertinentes a una de las defensas legítimas que le asisten.

Concluimos, pues, que en el caso de autos, en el que existe controversia de hechos sobre algunas de las defensas legítimas alegadas por el licenciado Rivera Cruz, y en el que la disposición legal pertinente expresamente ordena la celebración de una vista para que el imputado presente sus defensas, fue correcta la determinación del Tribunal de Circuito de Apelaciones al conceder al licenciado Rivera Cruz el derecho a descubrir toda aquella prueba pertinente a sus defensas legítimas que no sea materia privilegiada.
HH HH HH
Habiendo determinado el alcance del descubrimiento de prueba al que tiene derecho el licenciado Rivera Cruz en la vista que ha de celebrarse al amparo del Art. 34-A del Có-digo Político, supra, nos corresponde examinar el argu-*795mentó del Senado respecto a la aplicación, al caso de autos, del privilegio de inmunidad legislativa.
El Senado en su comparecencia reclama que las citacio-nes y los documentos solicitados por el licenciado Rivera Cruz, a excepción de los documentos que han de ser pre-sentados por el Senado en la vista de desacato, están cobi-jados por la cláusula de inmunidad parlamentaria. Debe-mos examinar, en primer lugar, cuál es el alcance de la cláusula de inmunidad parlamentaria en el contexto del descubrimiento de prueba que ha de concederse al amparo del Art. 34-A del Código Político, supra. En segundo lugar, debemos determinar cuál debe ser el procedimiento que ha de seguirse ante un reclamo por la Asamblea Legislativa del privilegio de inmunidad parlamentaria.
Para evaluar adecuadamente el señalamiento del Se-nado es conveniente que examinemos a modo ilustrativo, la jurisprudencia federal que analiza el alcance de la cláu-sula de inmunidad parlamentaria en el contexto de descu-brimiento de prueba, ya que el planteamiento es uno novel en nuestra jurisdicción. (8)
Los tribunales federales han reconocido que un proceso de descubrimiento de prueba puede ser tan intrusivo en el desempeño de las labores legislativas como lo sería el tener que defenderse en una demanda, por lo cual han resuelto que el privilegio evidenciario debe tener el mismo alcance que el privilegio sustantivo de inmunidad. (9) Minpeco, S.A. *796v. Conticommodity Services, Inc., 844 F.2d 856 (D.C. Cir. 1988); Brown & Williamson Tobacco Corporation v. Williams, 62 F.3d 408 (D.C. Cir. 1995); 2BD Associates v. Queen Anne’s County Com’rs, 896 F. Supp. 528 (D. Md. 1995).
Por tal razón, han determinado que para que el privile-gio aplique no es necesario que el legislador haya sido de-mandado, tampoco es necesario requerir una demostración prima facie de que la carga impuesta por el descubrimiento de prueba constituye una interferencia impermisible del tribunal en sus asuntos legislativos. Minpeco, S.A. v. Conticommodity Services, Inc., supra; Brown and Williamson Tobacco Corp. v. Williams, 62 F.3d 408 (D.C. Cir. 1995).
Aun en aquellos casos en que el requerimiento de docu-mentos no interfiera directamente con las actividades que los legisladores están llevando a cabo, se considera que el poner en vigor dicho requerimiento equivale a un interro-gatorio sobre actos legislativos, lo cual es incompatible con el propósito de la cláusula de inmunidad parlamentaria de proteger la integridad legislativa. Miller v. Transamerican Press, Inc., 709 F.2d 524 (9no Cir. 1983). Además, se ha llegado a la conclusión de que una Asamblea Legislativa no puede funcionar adecuadamente cuando está asediada por requerimientos de prueba por terceros. Minpeco, S.A. v. Conticommodity Services, Inc., supra, págs. 859-861.
Dichos foros judiciales han enfatizado que al examinar un requerimiento para inspeccionar y copiar documentos en poder de un comité legislativo, el grado de intromisión del requerimiento, y cuán oneroso sea éste, es inmaterial. *797Aun en aquellas situaciones en que la distracción fuese mínima, lo determinante es examinar si se trata de material protegido por la cláusula. Se ha rechazado adoptar una posición que requiera un examen judicial que calibre cuál es el grado de intrusión al que se sometería una comisión legislativa ante un requerimiento de documentos. Minpeco, S.A. v. Conticommodity Services, Inc., supra, pág. 860.
De la normativa anteriormente esbozada surge con me-ridiana claridad que ante un reclamo para citar testigos que sean miembros o funcionarios de una comisión legisla-tiva, o para requerir la entrega compulsoria de documentos o transcripciones en poder de las cámaras o de las comisio-nes, el criterio que ha de utilizarse al determinar si lo so-licitado está protegido por la cláusula de inmunidad parla-mentaria es examinar si se trata de declaraciones o documentos relacionados con actuaciones legislativas legítimas. De concluir en la afirmativa, la protección es de aplicación. Gravel v. United States, 408 U.S. 606, 625 (1972); Drombowski v. Eastland, 387 U.S. 82 (1967); Powell v. McCormack, 395 U.S. 486 (1969); Santa v. Srio. del Senado, supra; Eastland v. United States Servicemen’s Fund, supra, págs. 503-504; Doe v. McMillan, 412 U.S. 306, 312-313 (1973).(10)
*798Coincidimos con la opinión del Tribunal en cuanto al propósito, ámbito y rango constitucional del privilegio de inmunidad parlamentaria consagrado en el Art. II, Sec. 14 de nuestra Constitución, supra. También estamos confor-mes con su determinación de que dicho privilegio, además de consagrar un derecho de inmunidad sustantiva para aquellos actos llevados a cabo por los miembros(11) de la Asamblea Legislativa que son actos legislativos legítimos, ofrece la protección de un privilegio evidenciario que co-bija, de requerimiento compulsorio ante cualquier otro foro que no sea el legislativo, declaraciones o documentos que sean parte del proceso legislativo.
Sin embargo, disentimos de la opinión del Tribunal en cuanto al criterio utilizado al determinar cuáles documen-tos están protegidos por el privilegio legislativo y cuáles son descubribles. Nuestra discrepancia obedece a que, aun-que la opinión del Tribunal concluye correctamente que al determinar qué está cobijado por el privilegio el criterio medular es la distinción entre actos legislativos y actos no legislativos, introduce un criterio adicional al disponer cuáles documentos son descubribles, al diferenciar entre documentos públicos y documentos confidenciales.
No podemos suscribir el criterio que adopta la mayoría para adjudicar si el documento es o no descubrible, al am-paro de la cláusula de inmunidad parlamentaria, en *799cuanto a que descansa, como criterio adicional, en la dife-rencia entre documentos públicos o confidenciales. Sin embargo, sí coincidimos con su determinación de que aquellos documentos cuya divulgación esté expresamente autori-zada por el Reglamento de la Comisión Especial o por el Reglamento del Senado, aun de tratarse de documentos cobijados por el privilegio evidenciario de la cláusula de inmunidad parlamentaria, son descubribles. Nos explicamos.
Como hemos señalado y como correctamente determina la Mayoría, el criterio al determinar el ámbito de la cláu-sula de inmunidad parlamentaria en su vertiente eviden-ciaría, es el mismo que en su vertiente de inmunidad sustantiva. El privilegio protege solamente aquellas comu-nicaciones que forman parte del proceso legislativo legítimo.
Por su parte la palabra “público”, según aplica a docu-mentos, se refiere a aquellos documentos generados por el Estado en su función gubernamental, y el término no in-dica necesariamente publicidad en contraposición a secreto. Ley de Administración de Documentos Públicos de Puerto Rico, Art. 1(b) de la Ley Núm. 63 de 4 de junio de 1979 (3 L.P.R.A. sec. 1001(b)).(12)
Nuestro estado de derecho reconoce una dimensión constitucional al derecho de los ciudadanos a tener acceso a los documentos generados por el Estado en sus gestiones oficiales. También hemos reconocido que el legislador tiene facultad para dictaminar expresamente qué documentos públicos tendrán carácter confidencial, siempre y cuando *800tales limitaciones se mantengan dentro de los parámetros constitucionales esbozados por nuestra jurisprudencia. Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982); Dávila v. Superintendente de Elecciones, 82 D.P.R. 264, 282 (1960); Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153 (1986).
El Art. 409 del Código de Enjuiciamiento Civil, 3 L.P.R.A. see. 1781, aún vigente, dispone que los documen-tos públicos podrán ser examinados y copiados salvo lo ex-presamente dispuesto en contrario por ley. En Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153 (1986), reconocimos que, respecto a dichos documentos, un reclamo de confi-dencialidad por el Estado sólo puede prosperar en un limi-tado número de supuestos. Entre dichos supuestos se en-cuentran el que una ley declare el documento como confidencial, y el que se trate de materia cobijada por los privilegios evidenciarios.
Nuestra ley suprema, la Constitución, reconoce un pri-vilegio evidenciarlo para los documentos generados y reco-pilados por las cámaras legislativas y sus comisiones en aquellas gestiones definidas como actos legislativos legítimos. El privilegio aplica independientemente de que el documento sea clasificado como documento público o do-cumento confidencial. En ninguno de ambos casos puede ser requerido compulsoriamente de la Asamblea Legislativa.
Una vez se llega a la determinación que el documento solicitado es parte del proceso legislativo legítimo y está cobijado por el privilegio constitucional, el documento es descubrible sólo de mediar una autorización expresa de la Asamblea Legislativa. Dicha autorización puede ser me-diante una renuncia al privilegio en ese momento(13) o a través de lo dispuesto respecto al acceso a documentos le-gislativos en el Reglamento de la Comisión Especial, el Re-*801glamento del Senado y el Reglamento para Establecer el Programa de Administración de Documentos Públicos del Senado de Puerto Rico, Reglamento Núm. 13, Senado de Puerto Rico, 15 de julio de 1988; Reglas 2(B) y (D), 5, 7, 8(B) y (CH), 12(B) y 14 de la Comisión Especial, supra; Reglamento del Senado, supra, R. del S. Núm. 13 de 16 de enero de 1997, Regla 14; Reglamento para Establecer el Programa de Administración de Documentos Públicos del Senado de P.R., Reglamento Núm. 13, supra, Parte II, Art. VI, y Parte IV, Art. I.(14)
Las cortes federales han tenido la oportunidad de en-frentarse a situaciones similares a la de autos. En este contexto han determinado que el hecho de que un acto le-gislativo haya sido memorializado en un documento pú-blico no deja inoperante la protección de la cláusula de inmunidad parlamentaria, y evidencia de dichos actos está protegida de requerimiento compulsorio, aunque conste en un documento público. U.S. v. Swindall, 971 F.2d 1531, 1550, esc. 26 (11mo Cir. 1992).
Dichos tribunales también han determinado que, al am-paro de la cláusula de inmunidad parlamentaria, el hecho de que los documentos solicitados en un descubrimiento de prueba hubiesen sido generados en una reunión “a puerta cerrada” de una comisión legislativa, no es un factor que ha de considerarse al momento de evaluar la aplicación del privilegio. 2BD Associates v. Queen Anne’s County Com’rs, supra. En dicha ocasión el tribunal reiteró que el criterio que ha de utilizarse es el de actos legislativos legítimos, y *802en interés de permitir a la ciudadanía el mayor acceso po-sible a los documentos generados por las ramas guberna-mentales, permitió el descubrimiento de aquellos docu-mentos que, aunque generados en reuniones a puerta cerrada de una comisión legislativa, no estuviesen protegi-dos por el privilegio de inmunidad parlamentaria.
Utilizando el criterio de “proceso legislativo legítimo” concluimos que aquellos documentos que no forman parte del proceso legislativo legítimo, no están cobijados por la cláusula de inmunidad parlamentaria, independiente-mente de su clasificación como documento público o confidencial.(15) De igual modo, aquellos documentos que forman parte del proceso legislativo legítimo, están cobija-dos por el privilegio evidenciario de la cláusula de inmuni-dad parlamentaria y no pueden requerirse compulsoria-mente de la Asamblea Legislativa, a menos que el Reglamento de la Comisión Especial o el Reglamento del Senado así lo autoricen. (16)
Por lo anteriormente expuesto, somos del criterio que de aquellos documentos protegidos por el privilegio solamente son descubribles aquellos que por disposición expresa de la propia Asamblea Legislativa están disponibles al público.
*803IV
Analizado el alcance de la cláusula de inmunidad parla-mentaria en el contexto del descubrimiento de prueba, así como el criterio que ha de utilizarse al determinar cuáles documentos están cobijados por la cláusula, nos corres-ponde examinar cuál debe ser el procedimiento que ha de seguirse ante un reclamo por la Asamblea Legislativa de la aplicación del privilegio en su vertiente evidenciaría.
Somos del criterio que corresponde al tribunal de ins-tancia, determinar qué documentos son privilegiados y cuáles son descubribles. No podemos refrendar la opinión del Tribunal en cuanto adjudica, de modo sumario, cuáles de los documentos solicitados por el licenciado Rivera Cruz, están excluidos de descubrimiento por estar cobija-dos por la cláusula de inmunidad parlamentaria.
Reiteradamente hemos reconocido que, de ordinario, lo que procede en casos como el de autos, es devolver el re-curso al tribunal sentenciador para que continúe con los procedimientos según los parámetros expresados por esta Curia. Solamente en contadas excepciones, y por razón de tener ante nos el documento cuya naturaleza privilegiada hay que determinar, hemos obviado el trámite ordinario de devolver el recurso al tribunal de instancia. López Vives v. Policía de P.R., 118 D.P.R. 219, 235 (1987); Soto v. Sro. de Justicia, supra.
No tenemos ante nos los documentos en controversia. El Senado, en su comparecencia, enumera los documentos so-licitados y arguye, sin mayor explicación o detalle, que es-tán cobijados por el privilegio de inmunidad parlamentaría por tratarse de documentos relativos al quehacer legislativo. No podemos, en aras de la economía procesal, o en interés de resolver expeditamente este recurso, obviar el trámite de que sea el tribunal de instancia, en el ejercicio *804de una discreción informada, quien determine cuáles docu-mentos son descubribles.
Este ha sido el procedimiento refrendado por los tribu-nales federales así como por nuestra jurisprudencia. Las cortes federales han determinado que al adjudicar un re-clamo de privilegio por la Asamblea Legislativa, corres-ponde a la parte que sostiene el privilegio preparar un ín-dice de los documentos solicitados que considera privilegiados, por formar parte integral del proceso delibe-rativo y comunicativo de las cámaras o comisiones y sus ayudantes.(17) In re Possible Violations of 18 U.S.C. secs. 201, 371, 491 F. Supp. 211 (D.C. 1980); In re Grand Jury Investigations, Etc., 587 F.2d 589, 597 (3er Cir. 1978).
En dicho índice, la Asamblea Legislativa debe explicar por qué el documento es privilegiado. Aunque la explica-ción puede ser sucinta, debe contener la información nece-saria para que el tribunal determine que el reclamo de privilegio es legítimo.
Sometido el índice, corresponde al tribunal determinar si el reclamo del privilegio es procedente. De determinar que los documentos solicitados fueron preparados o recopi-lados en el curso de una actividad legislativa legítima, el privilegio existe y su protección es absoluta. Si el tribunal determina que del índice preparado es imposible llegar a una conclusión sobre la aplicación del privilegio a dichos documentos, el tribunal de instancia puede ordenar que se produzcan los documentos para ser inspeccionados por el juez.
Este examen debe ser en cámara, con la participación de *805la representación legal de las partes o sin ésta.(18) Aun en aquellas ocasiones en que se haya determinado proceder con un examen en cámara sin la participación de la repre-sentación legal de las partes, el debido proceso de ley exige que se dé una oportunidad posterior a las partes de cues-tionar, en derecho, la decisión del tribunal.
En nuestra jurisdicción refrendamos un procedimiento similar en Soto v. Srio. de Justicia, supra. En aquella oca-sión exigimos al Secretario de Justicia que preparara una relación de los documentos en su poder relativos a una investigación. Dicha relación debía identificar adecuada-mente los documentos, y aunque no exigimos una descrip-ción del contenido, exigimos que dicha relación especificase la razón particular para no divulgarlo. Dispusimos que este listado fuese examinado en cámara por el juez de ins-tancia sin participación de las partes y sus abogados. Soto, supra, págs. 504-505. Estamos convencidos que igual pro-cedimiento debe imponerse en el caso de autos, ya que son varias las ventajas que ofrece.
En primer lugar, permite al tribunal verificar el reclamo de privilegio para ejercer, de modo informado, su tarea constitucional de determinar qué materia es o no privile-giada, como árbitro final de la controversia entre las partes. Por otro lado, responde a la necesidad de no permi-tir que sea la propia Asamblea Legislativa quien sea árbi-tro absoluto y final de lo que es materia privilegiada. Gravel v. United States, supra, pág. 624; Tenney v. Brandhove, supra, págs. 376-377; Benford v. American Broadcasting Companies, Inc., 98 F.R.D. 42 (1983).
Anteriormente, al enfrentarnos a la necesidad de deter-minar la validez de un reclamo de privilegio por el Estado, resolvimos que:
*806En esta gestión el tribunal puede hacer un examen en cámara de los documentos o información que el Estado alega son privi-legiados, como condición previa al reconocimiento del privilegio. Santiago v. Bobb y El Mundo, Inc. supra, pág. 162.
Con esta aseveración reiteramos la norma vigente en nuestro esquema constitucional que rechaza la posibilidad de que los cuerpos legislativos o los funcionarios ejecutivos se conviertan en jueces de sus propios poderes, ya que son los tribunales los intérpretes finales de las leyes y la Constitución. Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576, 591 (1983).
En segundo lugar, la preparación del índice obliga a la parte que reclama el privilegio a examinar cuidadosa-mente los documentos requeridos para determinar si en realidad su reclamo de privilegio prosperaría. En este ejer-cicio le permite considerar la posibilidad de segregar, den-tro de un mismo documento, material privilegiado del no privilegiado, lo cual facilita que la parte interesada en el descubrimiento obtenga aquellos segmentos no privilegiados. In re Guthrie, 733 F.2d 634 (4to Cir. 1984).
Por lo anteriormente expresado, consideramos que co-rresponde al tribunal de instancia determinar cuáles de las citaciones y los documentos solicitados de la Comisión Especial están cobijados por el privilegio de inmunidad par-lamentaria, y cuáles son descubribles. En este ejercicio, dicho foro tiene el beneficio de la comparecencia de las par-tes, así como la oportunidad de requerir los documentos para examen, de ser ello necesario, antes de decidir sobre la aplicación del privilegio.
La opinión del Tribunal modifica la sentencia del tribunal apelativo por considerar que erróneamente ordenó el descubrimiento de ciertos documentos denegados por el tribunal de instancia. Hemos examinado detenidamente la sentencia del Tribunal de Circuito de Apelaciones y hemos llegado a la conclusión de que el tribunal apelativo actuó correctamente y se abstuvo de determinar cuáles documen-tos eran descubribles:
*807No resolvemos a qué descubrimiento pueda tener derecho el Ledo. Rivera Cruz. En vez, devolvemos el caso al Tribunal de Primera Instancia para que sea éste el que determine, conforme a criterios legales adecuados y en conformidad con esta opinión, a cuáles documentos y testigos, si algunos, el Ledo. Rivera Cruz tiene derecho. Este Tribunal expide el recurso solicitado, con-firma en parte y deja sin efecto en parte la resolución recurrida. Sentencia del Tribunal de Circuito de Apelaciones, pág. 4. (En-fasis suplido.) Petición de certiorari, Apéndice, pág. 00005.
El tribunal apelativo se limitó a establecer los paráme-tros legales correspondientes respecto al descubrimiento de prueba, y ordenó al tribunal a quo celebrar una vista con la mayor brevedad posible en la cual examinase la pro-cedencia de las defensas presentadas, y determinase, de acuerdo con los criterios legales de pertinencia y privile-gios, a cuáles documentos y testigos, si algunos, tenía de-recho el licenciado Rivera Cruz.
Por lo anteriormente expresado confirmaríamos la sen-tencia del Tribunal de Circuito de Apelaciones y devolve-ríamos el recurso al tribunal de instancia para que, a la luz de los criterios expresados en esta opinión, haga la deter-minación de cuáles documentos y citaciones están protegi-das por el privilegio de inmunidad parlamentaria.
V
Por último, examinado el derecho aplicable, concluimos que al licenciado Rivera Cruz le asiste el derecho, al am-paro del Art. 34-A del Código Político, supra, y del debido proceso de ley, a presentar en la vista de desacato que ha de celebrarse, aquellas defensas legítimas que le permitan justificar su incumplimiento con la orden del tribunal. Tiene derecho, por lo tanto, a descubrir toda aquella prueba pertinente y no privilegiada que le ayude en la pre-sentación de dichas defensas legítimas.
Entre las defensas presentadas en su moción de deses-timación hay algunas que a la luz de los parámetros esta-*808blecidos en esta ponencia, así como en la opinión del Tribunal, son claramente inmeritorias.
Coincidimos con la opinión del Tribunal de que las ale-gaciones del licenciado Rivera Cruz, respecto a que la Co-misión Especial carece de un fin legítimo, es improcedente. Coincidimos también con lo expresado por la Mayoría de que, ante una investigación de la propia Rama Legislativa, el licenciado Rivera Cruz no está cobijado por la cláusula de inmunidad parlamentaria por haber fungido como ex investigador de la comisión anterior que investigó los su-cesos de Maravilla. Reiteramos que el licenciado Rivera Cruz no tiene derecho a descubrir aquellos documentos re-lativos a aquellas defensas que la opinión del Tribunal, con la cual coincidimos, ha determinado que son inmeritorias.
Respecto a las alegaciones del licenciado Rivera Cruz de que la Comisión Especial no estaba legalmente constituida por falta de adecuada participación de los miembros de la minoría, el licenciado Rivera Cruz tiene derecho a descu-brir, al amparo de lo resuelto en Silva v. Hernández Agosto, supra, y en Hernández Agosto v. Betancourt, supra, prueba pertinente y no privilegiada, de que en efecto no hubo ade-cuada participación de los miembros de la minoría.
Le corresponde, también, al licenciado Rivera Cruz el derecho a descubrir prueba pertinente y no privilegiada relativa a su alegación de que la Comisión Especial, en una clara contravención a la Regla 2(B) de su Reglamento, supra, de la Regla 14.8 del Reglamento del Senado, supra, y de la disposición constitucional que protege la dignidad, honra e inviolabilidad de la persona humana, incurrió en conducta y expresiones ofensivas y derogatorias a su persona.
De este modo, establecemos un balance adecuado entre el derecho estatutario que asiste al imputado en virtud del Art. 34-A del Código Político, supra, su derecho constitucio-nal a las garantías mínimas que ofrece el debido proceso de *809ley, y nuestro esquema de separación de poderes protegido por la cláusula de inmunidad parlamentaria.
Aunque consistentemente hemos reconocido los amplísi-mos poderes que tienen la Legislatura y sus comisiones, Hernández Agosto v. Ortiz Montes, 115 D.P.R. 564 (1984); Romero Barceló v. Hernández Agosto, supra; Peña Clos v. Cartagena Ortiz, supra, no podemos abdicar nuestro deber constitucional de examinar si existen causas legítimas que justifiquen la incomparecencia del licenciado Rivera Cruz a la vista de la Comisión Especial.
De igual modo, no podemos acceder a la solicitud del licenciado Rivera Cruz de tener acceso a todos los testigos y los documentos requeridos, sin tomar en consideración si éstos son pertinentes a las defensas legítimas que le asisten. Determinada dicha pertinencia, debemos tomar en consideración el privilegio evidenciario consagrado en la cláusula de inmunidad parlamentaria. Ante un reclamo de privilegio por la Asamblea Legislativa es necesario, que en el ejercicio de nuestra facultad constitucional de adjudicar la controversia entre las partes, examinemos si el reclamo del privilegio es legítimo y debe prosperar.
Al igual que la opinión del Tribunal, sentimos honda preocupación al considerar que los procesos legislativos puedan convertirse en foros para que las partes ventilen su animosidad y hostilidad. Exhortamos a las partes involu-cradas en este recurso a que sus actuaciones sean ejemplo de prudencia, tolerancia y madurez. Solo así podemos sal-vaguardar los valores que animan nuestra sociedad democrática.
Por lo anteriormente expuesto, aunque concurrimos con la opinión del Tribunal respecto al alcance y la vigencia de la cláusula de inmunidad parlamentaria, disentimos en cuanto a que considera que el procedimiento que ha de seguirse en la vista de desacato es extraordinario en el cual no procede un descubrimiento de prueba amplio. Disenti-*810mos también de su determinación de modificar la sentencia del Tribunal de Circuito de Apelaciones y de adjudicar desde este estado apelativo cuáles documentos son descubribles.
En su lugar, confirmaríamos la sentencia del Tribunal de Circuito de Apelaciones y ordenaríamos al tribunal de instancia que con premura y diligencia determine cuáles de los documentos y las citaciones solicitados son necesa-rios para que el licenciado Rivera Cruz pueda demostrar la existencia de una defensa legítima a su incomparecencia. De estos documentos y citaciones pertinentes a dichas de-fensas, corresponde al tribunal de instancia determinar cuáles son descubribles y cuáles están cobijados por el pri-vilegio de la cláusula de inmunidad parlamentaria.

 El licenciado Rivera Cruz adujo, en su moción de desestimación ante el tribunal de instancia, varias razones para justificar su incomparecencia a las vistas de la Comisión. En síntesis alegó que la Comisión Especial no está legalmente consti-tuida, ya que la investigación carece de un fin legítimo y equivale a un uso ilegítimo del poder legislativo; que como ex investigador de una comisión legislativa previa le cobija la inmunidad legislativa ya que una nueva Legislatura no puede pasar juicio o investigar los procesos internos de otra Legislatura anterior; que se violaron los derechos de los miembros de la minoría de la Comisión Especial al no proveerles *783adecuada notificación y acceso a documentos e información; que se atropellaron sus derechos a un debido proceso de ley; que se puso en riesgo su seguridad, y que los miembros de la Comisión Especial reiteradamente, mediante imputaciones persona-les, violaron su dignidad, honra e integridad personal.


 El Tribunal de Circuito de Apelaciones intimó, sin resolver, en una nota al calce de su sentencia, que podría darse la situación en que de determinar el tribunal de instancia que parte de la prueba solicitada por el licenciado Rivera Cruz fuese pertinente pero privilegiada —-dependiendo de la relación entre dicha prueba y las defensas que han de presentarse— el Senado podría estar obligado constitucional-mente a escoger entre desistir del desacato y mantener el privilegio, o renunciar al privilegio y continuar con el proceso de desacato.
No le asiste la razón. Dicha norma es de aplicación sólo a casos criminales. Jencks v. U.S., 353 U.S. 657 (1957); United States v. Andolschek, 142 F.2d 503 (2do Cir. 1944). Los tribunales federales han declinado extenderla a casos civiles, aun a aquellos en que el Estado es la parte promovente. U.S. v. Reynolds, 345 U.S. 1 (1953); Attorney General of U.S. v. Irish People, Inc., 684 F.2d 928 (D.C. Cir. 1982); U.S. v. Koreh, 144 F.R.D. 218 (1992).
*784En el caso ante nos, aunque el licenciado Rivera Cruz se enfrenta a la posibili-dad de una reclusión, no podemos olvidar que en los casos de desacato civil el impu-tado tiene las llaves que abren su celda en el bolsillo ya que sólo tiene que cumplir con la orden emitida. Gompers v. Bucks Stove & Range Co., 221 U.S. 418 (1911). No podemos, pues, caracterizar su pena de cárcel como una de carácter penal.


 Art. 34-A de la Ley Núm. 100 de 23 de junio de 1955, según enmendado por la See. 2 de la Ley Núm. 5 de 23 de julio de 1987 (2 L.P.R.A. sec. 154a).


 El Tribunal Supremo federal ha dictaminado que, aun en ausencia de legis-lación aplicable, el cuerpo legislativo tiene poder inherente para citar y compeler la comparecencia de un testigo mediante el poder de desacato cuando su testimonio es pertinente a una investigación legislativa, ya que el poder investigativo carecería de sentido, de no tener algún mecanismo para compeler la entrega de lo requerido. McGrain v. Daugherty, 273 U.S. 135 (1927). En Puerto Rico este poder legislativo está reconocido estatutariamente en el Código Político, Arts. 31-34-A, 2 L.P.R.A. secs. 151-154a, y el Art. 35 (2 L.P.R.A. ant. sec. 155).


 El desacato civil puede ser impuesto dentro de una acción civil ordinaria, con debida notificación y adecuada oportunidad para ser oído. Por el contrario, el des-acato criminal, cuya sanción es de naturaleza punitiva, se considera un delito en el sentido ordinario, y no puede imponerse a menos que se observen todas las salva-guardas constitucionales exigibles en los procesos de naturaleza penal. Mine Workers v. Bagwell, 512 U.S. 821 (1994).


 Es por esta razón que en una vista de desacato, el imputado puede presentar como defensa que la resolución que creó la Comisión es inconstitucional o nula, por ser extremadamente amplia o ambigua, o porque existen serias dudas de si se trata de un asunto sobre el cual el Congreso tendría facultad para legislar. Tenney v. Brandhove, 341 U.S. 367, 379-380 (1951), opinión concurrente del Juez Señor Black.
Un examen de la resolución que creó la Comisión Especial sobre el Cerro Ma-ravilla demuestra que ésta quedó constituida de un modo constitucional y válido, y que dicha comisión, al requerir la comparecencia del licenciado Rivera Cruz, estaba dentro del marco de las labores y las facultades a ella delegadas. Resolución del Senado Núm. 18 de 30 de enero de 1997.
La Regla 1(CH) del Reglamento para Regir la Investigación Senatorial sobre Posibles Irregularidades o Actuaciones Ilegales o Impropias en el Manejo de la Pes-quisa Senatorial sobre los Sucesos del Cerro Maravilla durante los Años 1981 a 1992, Comisión Especial del Senado sobre el Cerro Maravilla, 7 de febrero de 1997 (en adelante Reglamento de la Comisión Especial) aprobado por la Comisión Especial específicamente autoriza al Presidente de la Comisión a expedir citaciones a testigos para que presten declaración o entreguen documentos (o hagan ambas cosas), según lo dispuesto en los Arts. 31 y 34-A del Código Político, 2 L.P.R.A. sees. 151 y 154a. La Regla 2(E) de la Comisión Especial, supra, establece el procedimiento que ha de seguirse para que en aquellos casos que un testigo debidamente citado no compa-*789rezca, o comparezca pero se niegue a entregar la información solicitada o a contestar una o más preguntas del Oficial Examinador, el Presidente de la Comisión pueda instar la correspondiente acción legal ante el foro judicial para obligar al testigo a cumplir con lo requerido. Véase además, Regla 4(A), (B) y (C) de la Comisión Especial, supra, respecto a citaciones y comparecencias.
Coincidimos con la opinión del Tribunal, respecto a que la alegación del licen-ciado Rivera Cruz, de que la Comisión Especial no estaba legalmente autorizada y carecía de un fin legítimo, es inmeritoria.


 La Regla 2(B) del Reglamento de la Comisión Especial, supra, pág. 4, dis-pone, en lo pertinente:
“Los Oficiales Investigadores velarán que se respete la dignidad y la reputación de los testigos durante el interrogatorio
La Regla 14.8 del Reglamento del Senado dispone:
“La Comisión velará que en el desempeño de sus responsabilidades, los oficiales investigadores respeten la dignidad y la reputación de los individuos e instituciones con las que intervengan.”
Las Secs. 1 y 8 del Art. II de nuestra Constitución disponen:
“Sec. 1 — La dignidad del ser humano es inviolable Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 257.
“See. 8 — Toda persona tiene derecho a [la] protección de [la] ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar”.” Art. II, Sec. 8, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 301.


 En Silva v. Hernández Agosto, 118 D.P.R. 45 (1986), aclaramos que nuestra cláusula de inmunidad parlamentaria fue adoptada basada en la experiencia norte-americana y en la disposición similar contenida en la Constitución de Estados Uni-dos, Art. I, Sec. 6, Const. EE. UU., L.P.R.A., Tomo 1. Nuestro ordenamiento consti-tucional le ha reservado un amplio campo al privilegio de inmunidad parlamentaria, al menos tan amplio como se le reconoce en la jurisprudencia de Estados Unidos. In re Rodríguez Torres, 106 D.P.R. 698, 721 (1978). Por esta razón, a manera ilustrativa, procede estudiar las interpretaciones dadas por los tribunales federales. Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576 (1983).


 La cláusula de inmunidad parlamentaria se desdobla en dos (2) vertientes. Por un lado ofrece a sus titulares un privilegio sustantivo de inmunidad de encau-samiento criminal o civil por aquellas actuaciones que puedan ser calificadas como actos legislativos, y un privilegio evidenciario, testifical y documental, que prohíbe el *796uso, en otros foros, de declaraciones o documentos que sean parte del proceso legislativo. 1 Rotunda, Nowak y Young, Treatise on Constitutional Law: Substance and Procedure, Sec. 8.8.
Respecto al alcance del privilegio evidenciarlo en el contexto del descubrimiento de prueba, existen dos (2) interpretaciones. Las cortes federales del Tercer Circuito restringen la protección a una de exclusión de evidencia. Por su parte, las cortes federales del Circuito del Distrito de Columbia definen el alcance del privilegio evi-denciarlo como de exclusión de evidencia y de confidencialidad. In re Grand Jury Investigation, etc., 587 F.2d 589 (3er Cir. 1978); Minpeco, S.A.V. Conticommodity Services, Inc., supra; Brown and Williamson Tobacco Corp. v. Williams, 62 F.3d 408 (D.C. Cir. 1995).


 Como todo derecho y todo poder, la cláusula de inmunidad legislativa no es absoluta y corresponde a los tribunales, y no al Poder Legislativo, definir sus contornos. Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 764 (1977); Hutchinson v. Proxmire, 443 U.S. 111, 125-133 (1979); Gravel v. United States, 408 U.S. 606, 625 (1972); Tenney v. Brandhove, supra, págs. 376-377. Romero Barceló v. Hernández Agosto, 75 F.3d 23 (1er Cir. 1996).
El privilegio legislativo no protege aquella actividad realizada por un legislador que cae fuera del ámbito de la actividad legislativa legítima. En este contexto, la jurisprudencia federal reciente ha distinguido entre aquellas funciones legislativas que son parte inherente del debido funcionamiento del proceso legislativo, y aquellas actividades que, aunque relacionadas con el proceso legislativo, son de naturaleza política. Estas últimas no están protegidas por la cláusula de inmunidad parlamentaria. United States v. Brewster, 408 U.S. 501, 528 (1972). También ha aclarado que el mero hecho de que un legislador lleve a cabo un acto en su capacidad oficial, no hace de ese acto un acto legislativo. Gravel v. United States, supra.
Al establecer los parámetros para definir lo que debe considerarse como actos legislativos legítimos, el Tribunal Supremo federal ha excluido de la protección de la cláusula actuaciones tales como expresiones difamatorias hechas por legisladores, fuera del ámbito de las cámaras o comisiones, en actividades que no son esenciales a *798las funciones legislativas. Hutchinson v. Proxmire, supra; el aceptar sobornos, United States v. Brewster, supra, y otras violaciones a estatutos penales, Gravel v. United States, supra; United States v. Helstoski, 442 U.S. 477 (1979).


 La cláusula de inmunidad parlamentaria protege a los legisladores, así como a los ayudantes legislativos, cuando éstos llevan a cabo actividades legislativas legítimas. Gravel v. United States, supra. También aplica a toda conducta legislativa legítima que ocurrió mientras el titular del privilegio era miembro de la Asamblea Legislativa, independientemente de que al reclamar el privilegio ya haya cesado en sus funciones. Miller v. Transamerican Press, Inc., 709 F.2d 524 (9no Cir. 1983).
La cláusula de inmunidad parlamentaria protege a los legisladores de tener que responder por sus actuaciones legislativas legítimas ante otros foros. Sin embargo, la cláusula constitucional no es un impedimento para que la Asamblea Legislativa examine o cuestione el comportamiento de sus miembros o funcionarios, independiente-mente de si son miembros activos o ya han cesado sus términos. United States v. Brewster, supra, pág. 563.


 Se considera documento público: “Todo documento que se origine, conserve o reciba en cualquier dependencia del Estado de acuerdo con la ley o en relación con el manejo de los asuntos públicos y que se haya de conservar permanente o temporal-mente como prueba de las transacciones o por su utilidad administrativa, valor legal, fiscal, cultural o informativo, según sea el caso, o que se haya de destruir por no tener ni valor permanente, ni utilidad administrativa, legal, fiscal, cultural o informativa, y una copia de todas las publicaciones de las dependencias gubernamentales. Tam-bién se entenderá por documento público todo documento que expresamente así se declare por cualquier ley vigente o que en el futuro se apruebe.” (Enfasis suplido.) 3 L.P.R.A. sec. 1001(b) (Sup. 1980).


 La Asamblea Legislativa puede renunciar al privilegio y voluntariamente entregar los documentos solicitados. Sin embargo tal renuncia del privilegio debe de ser explícita e inequívoca. United States v. Helstoski, supra.


 La Ley de Administración de Documentos Públicos de Puerto Rico, 3 L.P.R.A. sec. 1001 et seq., dispone un programa para la administración de documen-tos públicos en las tres (3) ramas de gobierno. En cuanto a los documentos de la Rama Legislativa, se faculta al Presidente del Senado o a su representante autori-zado, y al Presidente de la Cámara o a su representante autorizado, a publicar listas de los documentos públicos, que por razón de su contenido deberán ser considerados confidenciales, los cuales no estarán sujeto a que sean inspeccionados. Art. 2(a) y (b)(2), 3 L.P.R.A. sec. 1002(a) y (b)(2).
En virtud de dicha autorización, el Senado adoptó el Reglamento para Estable-cer el Programa de Administración de Documentos Públicos del Senado de Puerto Rico, Reglamento Núm. 13, Senado de Puerto Rico, 15 de julio de 1988.


 No está ante nuestra consideración qué sucedería si dichos documentos estuvieran cobijados de divulgación por otro privilegio evidenciario, o por alguna ley especial. Por tal razón no nos pronunciamos al respecto.


 Nada impide que el licenciado Rivera Cruz obtenga de otras fuentes, como lo serían publicaciones en periódicos, videograbaciones de las estaciones de televisión o grabaciones de empresas radiales, información referente a lo que sucedió en las vistas de la Comisión.
Debemos recordar que el propósito fundamental de la cláusula de inmunidad parlamentaria es proteger la integridad y la independencia del proceso legislativo, por lo cual el privilegio evidenciario protege a la Rama Legislativa de un requeri-miento compulsorio de documentos y de citaciones a sus miembros. La alternativa de obtener prueba exculpatoria por otros medios, cumple con el propósito de permitir al licenciado Rivera Cruz presentar prueba que permita al tribunal de instancia deter-minar si la conducta del imputado es constitutiva de desacato, sin atentar contra la independencia del Poder Legislativo.


 El procedimiento de preparar un índice de los documentos alegadamente privilegiados surgió por primera vez en casos al amparo de la Freedom of Information Act, con el propósito de asegurar que el derecho de una parte a obtener infor-mación no quedase afectado por la burocracia gubernamental y la posibilidad de falsa representación. Por esta razón los tribunales diseñaron un método que les permitiese verificar el reclamo de privilegio. Vaughn v. Rosen 484 F.2d 820 (D.C. Cir. 1973). La utilización del índice Vaughn, como ha llegado a conocerse, ha sido expre-samente reconocida en casos de reclamo del privilegio de inmunidad parlamentaria. In re Possible Violations of 18 U.S.C. secs. 201, 371, 491 F. Supp. 211 (D.C. 1980); In re Grand Jury Investigations, Etc., 587 F.2d 589, 597 (3er Cir. 1978).


 El examen en cámara es un método altamente apropiado y útil para aque-llas situaciones en que hay reclamos de privilegio. Kerr v. United States District Court, 426 U.S. 394, 406 (1976). A igual conclusión hemos llegado en nuestra jurisdicción. Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982); López Vives v. Policía de P.R., 118 D.P.R. 219 (1987); Santiago v. Bobb y El Mundo, Inc., supra.